Citation Nr: 1438792	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-43 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1970, to include service in Vietnam.  The Veteran died in October 2003; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appellant requested a hearing at a local VA office before a member of the Board on her VA Form 9 in October 2009.  In subsequent November 2009 correspondence, she also requested a hearing before an official at the RO.  The appellant testified before a Decision Review Officer (DRO) at the RO in February 2010 and a transcript of this proceeding is associated with the claims file.  Notably, during this hearing the appellant withdrew her request for a Board hearing in lieu of the RO hearing.  Accordingly, the October 2009 Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2013).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a July 2014 Appellate Brief.  The remaining documents in Virtual VA are either duplicative to evidence in the paper file or are irrelevant to the issue on appeal.  There are no documents in the VBMS file.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDINGS OF FACT

1.  In a final decision dated in June 2004, the RO denied service connection for the cause of the Veteran's death. 

2.  Evidence received since the June 2004 decision regarding the appellant's claim for service connection for the cause of the Veteran's death is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The June 2004 RO decision, which denied service connection for the cause of the Veteran's death, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim of entitlement to service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

This appeal arises out of the appellant's claim that the Veteran's untimely death at the age of 53 is related to his service with the United States Army from July 1968 to July 1970.  She has alleged several different theories in support of her assertion.  First, she contends that his death was due to hepatitis C, for which service connection was not in effect during the Veteran's lifetime but, according to the appellant, the Veteran developed hepatitis C after receiving a blood transfusion in service for his service-connected residuals of a shell fragment would to the left knee.  Second, she contends that the Veteran suffered from posttraumatic stress disorder (PTSD) secondary to his military service during his lifetime and that this contributed to the Veteran's medical problems and his untimely death.  Third, the appellant contends that the Veteran's death is due to his exposure to Agent Orange during his military service in Vietnam.  

Historically, the Board notes that the appellant's claim of entitlement to service connection for the cause of the Veteran's death was last finally denied in a June 2004 RO rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004).  The appellant did not appeal this decision, therefore, it is final. 

When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

In this case, the June 2004 RO rating decision denied service connection for the cause of the Veteran's death as no evidence had been presented relating the Veteran's death to service or service-connected disabilities.  Specifically, the Veteran's death certificate listed the cause of his death as due to acute pneumonia.  Conditions which gave rise to the pneumonia were listed as cirrhosis and renal failure.  At the time of the Veteran's death, service connection was in effect for residuals of shell fragment wound to the left knee with retained foreign body which was sustained in 1969.  This condition had been evaluated as 10 percent disabling since 1980.  No evidence was presented linking these causes of death to service or to the Veteran's service-connected disabilities.  

The June 2004 rating decision noted that, immediately prior to the Veteran's death, the Veteran filed a claim for service connection for liver disease, kidney disease, and hepatitis C.  While these claims were not adjudicated prior to the Veteran's death, the RO reviewed the Veteran's service treatment records and found that the records were negative for complaints of, diagnosis of, or treatment for liver disease, kidney disease, or hepatitis C.  Furthermore, the service treatment records were negative for a blood transfusion or for any other risk factor for hepatitis C in service.  As such, service connection for the cause of the Veteran's death was denied. 

Evidence at the time of the June 2004 rating decision included the Veteran's service treatment records and post-service treatment records which show that he was diagnosed with hepatitis C in November 2002, approximately one year prior to his death in October 2003.  

In October 2006, the appellant submitted a second claim for service connection for the cause of the Veteran's death.  Significantly, the appellant offered two new theories as to the cause of the Veteran's death, specifically, that the Veteran's death was due to Agent Orange exposure during his service in Vietnam and/or that the Veteran's death was the result of posttraumatic stress disorder (PTSD) secondary to the Veteran's military service. 

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f) (West 2002).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for disorders listed at 38 C.F.R. § 3.309(e).  Even though the Veteran served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to Agent Orange during service, the Board observes that none of the disorders that the Veteran was diagnosed with during his lifetime or that, ultimately caused his death, are listed among the disorders for which a presumption based on herbicide exposure is warranted under § 3.309(e).  Specifically, neither hepatitis C nor posttraumatic stress disorder (PTSD), two disorders the appellant has claimed caused the Veteran's death, are listed in 38 C.F.R. § 3.309(e).  As such, the Veteran is not entitled to the presumption.

In connection with this newly submitted claim, the appellant submitted new post-service medical records dated as early as March 1982 wherein Dr. C.F.M. wrote that the Veteran was suffering from "delayed stress reaction related to his service in Vietnam."  Also, the RO obtained VA treatment records dated as early as January 1982 wherein it was also noted that the Veteran was suffering from "delayed stress reaction due to military service."

Also in connection with this newly submitted claim, a medical opinion was obtained in this case in May 2010.  The examiner noted that the Veteran did receive a shell fragment wound during his military service and, later in his life, developed hepatitis C.  From the development of hepatitis C, he ultimately developed cirrhosis of his liver and when his liver began to fail, he developed acute renal failure, coagulopathy, hepatic encephalopathy, metabolic acidosis, and ultimately succumbed to pneumonia per the death certificate.  In the medical records dated immediately prior to the Veteran's death it was noted that other potentially contributing factor to his liver disease was a history of alcohol abuse.  

With respect to the shell fragment wound, the examiner wrote that this was not a vector for the development of hepatitis C.  The examiner noted that the Veteran did not complete a history of risk factors for hepatitis C prior to his death but, irrespective of that, a shell fragment is not a risk factor for hepatitis C.  Therefore, the examiner opined that hepatitis C was not caused by or the result of the shell fragment wound that the Veteran received while in Vietnam.  The rationale for this was that there was no evidence that he received any transfusions for this shell fragment wound and there was no credible medical evidence that shell fragment wounds can transmit hepatitis C.

With respect to hepatitis C being a proximate cause of the Veteran's death, the examiner noted that it was clear from the sequence of events that the liver failure or cirrhosis was the initiating event that ultimately led to the Veteran's renal failure, coagulopathy, encephalopathy, and ultimately placed the Veteran in such a compromised state that he developed a pneumonia which was the ultimate cause of his death per the death certificate.  The examiner noted that hepatitis C provides a substantial risk factor for the development of hepatic cirrhosis and those patients who get hepatic cirrhosis are at risk for hepatic failure.  Hepatic failure can then cause renal failure through the development of hepatorenal syndrome.  Since blood clotting products are made largely in the liver, failure of the liver can cause the coagulopathy that the Veteran experienced as well.  Thus, the examiner opined that Veteran's death was at least as likely as not (at least a 50;50 probability), caused by or the result of hepatitis C.  However, as stated above, the shell fragment wound was clearly not the cause of the development hepatitis in the Veteran.  

Upon review of the record, the Board finds that evidence received since the June 2004 rating decision is new and material.  Specifically, the appellant's assertions that the Veteran suffered from PTSD during his lifetime and that this contributed to the Veteran's medical problems and his untimely death along with the medical evidence dated in 1982 showing that the Veteran suffered from "delayed stress reaction due to military service" is both new and material.  As above, in Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The appellant has provided new and presumed credible assertions regarding a possible nexus between the Veteran's death and his military service.  As such, the Board finds that obtaining a medical opinion concerning this possible nexus is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, triggers VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death. 


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

As noted above, new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  After further development, the AMC/RO must readjudicate the claim on a de novo basis.

As above, the appellant asserts that the Veteran suffered from PTSD during his lifetime and that this contributed to his medical problems and his untimely death.  In connection with this claim, the appellant submitted post-service medical records dated as early as March 1982 wherein Dr. C.F.M. wrote that the Veteran was suffering from "delayed stress reaction related to his service in Vietnam."  Also, the RO obtained VA treatment records dated as early as January 1982 wherein it was also noted that the Veteran was suffering from "delayed stress reaction due to military service."

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As above, a VA medical opinion was obtained in this case in May 2010.  However, this opinion only pertains to the appellant's theory regarding hepatitis C and did not address her theory regarding PTSD.  As such, the Board has determined that the May 2010VA medical opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides an examination in a service connection claim, the examination must be adequate).  Therefore, an additional VA medical opinion is warranted in this case.  
		
Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a VA medical opinion to clarify the etiology of the cause of the Veteran's death from a VA physician.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.  

The examiner should offer an opinion as to whether the Veteran had an acquired psychiatric disorder (to include PTSD) which contributed to his death, and if so, whether any identified psychiatric disorder was causally related to events during his military service or any incident therein. 

The examiner must acknowledge and discuss the January 1982 VA treatment record wherein it was noted that the Veteran was suffering from "delayed stress reaction due to military service," the March 1982 statement wherein Dr. C.F.M. wrote that the Veteran was suffering from "delayed stress reaction related to his service in Vietnam," and the lay statements from the appellant.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there is any further need for information necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, taking into consideration all relevant evidence associated with the record since the November 2010 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


